UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 07-4156



UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.


JAMES EARL HINNANT,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.  James C. Dever III,
District Judge. (5:06-cr-00185-D)


Submitted:   June 30, 2008                 Decided:   July 10, 2008


Before WILKINSON and MICHAEL, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Anthony Mark Brannon, HAIRSTON, LANE, BRANNON, PLLC, Raleigh, North
Carolina, for Appellant. George Edward Bell Holding, United States
Attorney, Anne Margaret Hayes, Assistant United States Attorney,
Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            James Earl Hinnant pled guilty to possession of a firearm

by a convicted felon and was sentenced to the statutory mandatory

minimum for an armed career criminal--180 months.             On appeal, his

attorney has filed a brief pursuant to Anders v. California, 386

U.S. 738 (1967), concluding that there are no meritorious issues

for appeal, but questioning the adequacy of the Fed. R. Crim. P. 11

hearing and the failure of the district court to impose a variance

sentence.   Although informed of his right to do so, Hinnant has not

filed a pro se supplemental brief.

            Our review of the record shows that Hinnant’s guilty plea

was knowing and voluntary and taken in compliance with Rule 11.

Regarding his sentence, Hinnant was sentenced to the statutory

mandatory minimum.    Absent an appropriate motion by the Government

which was not made in this case, the district court lacked the

authority to sentence Hinnant below the statutory mandatory minimum

sentence.     See United States v. Allen, 450 F.3d 565, 568-69 (4th

Cir.   2006).     Thus,   it   was   not     within   the   district   court’s

discretion to impose a variance sentence.

            In accordance with Anders, we have independently reviewed

the record in the case and found no meritorious issues for appeal.

Accordingly, we affirm the judgment of the district court.                This

court requires that counsel inform his client, in writing, of his

right to petition the Supreme Court of the United States for


                                     - 2 -
further review.      If the client requests that a petition be filed,

but counsel believes that such a petition would be frivolous, then

counsel   may   move   in    this    court    for   leave   to   withdraw     from

representation.      Counsel’s motion must state that a copy thereof

was served on the client.       We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before     the   court    and     argument   would    not   aid    the

decisional process.

                                                                        AFFIRMED




                                      - 3 -